Citation Nr: 1328976	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-47 945	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1970 to January 1973.

2.	On September 4, 2013, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Roanoke, Virginia that the Veteran died in June 2013.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for hepatitis C at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to a total disability evaluation for compensation based on individual unemployability at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (Roanoke, Virginia). 


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


